DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 12, 13, 23, 30-34 and 38 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 3, 32 and 38, a combination of limitations that “a lens positioned to receive electromagnetic radiation from at least one of the radiating elements, the lens comprising a composite dielectric material, wherein the composite dielectric material comprises: a unitary block of a first foamed material, the first foamed material having a reticular structure, wherein the reticular structure is a net structure having a three-dimensional matrix of strands comprising connected perimeter segments surrounding cell spaces;… a plurality of particles of a second material that are randomly dispersed throughout an interior of the unitary block of the first foamed material within the reticular structure, wherein the second material is a dielectric material having a dielectric constant that is greater than a dielectric constant of the first foamed material.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 13, 33 and 34, a combination of limitations that “a lens positioned to receive electromagnetic radiation from at least one of the radiating elements, the lens comprising a composite dielectric material, wherein the composite dielectric material has a density in a range of 0.005 ta 0.2 g/cm3, a dielectric constant in a range of 1-3, and comprises a plurality of particles of a first material interspersed between a plurality of foamed dielectric particles, wherein the first material has a higher dielectric constant than the foamed dielectric particles, wherein the first material comprises pieces of sheets of conductive material that are covered on at least two sides with a layer of an insulating material in a thickness in a range of 0.5-25 microns, and wherein the foamed dielectric particles are larger than the conductive material in at least one dimension.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 23, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 30 and 31, a combination of limitations that “a lens positioned to receive electromagnetic radiation from at least one of the radiating elements, the lens comprising a composite dielectric material, wherein the composite dielectric material comprises: a cured foamed polymer material having a cellular structure; and particles dispersed throughout the interior of the cured foamed polymer material, wherein the particles are encapsulated within cells of the cured foamed polymer material, wherein each particle comprises a sheet of conductive material having an insulating material on both major surfaces thereof, and wherein the sheets of conductive material comprise at least one of glitter flakes and flitter flakes.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845